Judgment, *467Supreme Court, Bronx County (George Covington, J.), rendered May 23, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 21h to 5 years, unanimously affirmed.
The police had reasonable suspicion that defendant had a gun when they observed a holster protruding from his jacket as well as a bullet-proof vest, walkie-talkie and what appeared to be a detective’s shield (see, People v Matos, 191 AD2d 232, lv denied 81 NY2d 1016; People v Lugo, 177 AD2d 427, lv denied 79 NY2d 949). The police were therefore justified in conducting a minimally intrusive touching of the holster, to determine if there was a gun inside, when defendant responded, when asked, that he was not a police officer (see, People v Taveras, 207 AD2d 306, lv denied 84 NY2d 940). Defendant’s claim that his bargained-for sentence, which was only slightly above the minimum permitted by law, should be reduced as excessive, is utterly without merit. Concur—Rosenberger, J. P., Ellerin, Nardelli, Williams and Tom, JJ.